Opinion by
Ford, J.
The import manager of the petitioner testified that prior to the preparation of the entry, he submitted the invoice to the appraiser for information as to the proper value and that after the original entry had been filed, he was notified by the appraiser that the factory price of the merchandise had been advanced. The entry was amended in accordance with the exact values on the various items that he had received from the appraiser, but prior to the filing of the amended entry, both the invoice and the merchandise had come under the observation of the appraiser for the purpose of appraisement. Upon the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.